Exhibit 17 FEDERATED EQUITY INCOME FUND II A portfolio of Federated Insurance Series PROXY FOR THE MEETING OF SHAREHOLDERS TO BE HELD ON FEBRUARY 19 2010 KNOW ALL PERSONS BY THESE PRESENTS that the undersigned shareholders of the Federated Equity Income Fund II (the "Fund"), a portfolio of Federated Insurance Series(the "Trust"), hereby appoint Steven Cravath, Megan Clement, Sheryl McCall, Maureen Ferguson and Tara Raposa or any one of them, with the power of substitution of each, to vote all shares of the Fund which the undersigned is entitled to vote at the Special Meeting of Shareholders (the “Special Meeting”) to be held on
